Exhibit 10.2

 

Execution Version

 

SANCHEZ MIDSTREAM PARTNERS LP

 

WARRANT EXERCISABLE FOR JUNIOR SECURITIES

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, THIS WARRANT AND THE SECURITIES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY ONLY BE TRANSFERRED IF THE TRANSFER AGENT FOR
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAS
RECEIVED DOCUMENTATION SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.

 

Original Issue Date:  August 2, 2019 Warrant Certificate No.: 01

 

FOR VALUE RECEIVED, Sanchez Midstream Partners LP, a Delaware limited
partnership (the “Partnership”), hereby certifies that Stonepeak Catarina
Holdings LLC, a Delaware limited liability company, or its permitted assigns
(the “Holder”) is entitled to receive from the Partnership a number of each
class of Junior Securities (including Common Units but excluding Excluded Junior
Securities) representing ten percent (10%) of the Junior Securities Deemed
Outstanding of such class as of the Exercise Date, all subject to the terms and
conditions set forth below in this Warrant.  Certain capitalized terms used
herein are defined in Section 1 hereof. Any capitalized terms that are used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Third Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of August 2, 2019 (the “Partnership Agreement”).

 

1.                                      Definitions.  As used in this Warrant,
the following terms have the respective meanings set forth below:

 

“Adjustment Transaction” has the meaning set forth in Section 4(a).

 

“Convertible Securities” means any securities of the Partnership directly or
indirectly convertible into or exchangeable for Junior Securities other than
Excluded Junior Securities, but excluding Options.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

--------------------------------------------------------------------------------



 

“Excluded Junior Securities” means any class or series of Junior Security that,
with respect to distributions on such Junior Securities of cash or property and
distributions upon liquidation of the Partnership (taking into account the
intended effects of the allocation of gains and losses as provided in this
Agreement), ranks junior to the Class C Preferred Units and senior to the Common
Units, the proceeds from the sale of which are used to redeem the Class C
Preferred Units.

 

“Exercise Date” means the date on which the conditions to such exercise as set
forth in Section 3 shall have been satisfied at or prior to 5:00 p.m., Central
Time, on a Business Day, including, without limitation, the receipt by the
Partnership of the Exercise Agreement and the Warrant.

 

“Exercise Agreement” has the meaning set forth in Section 3(a).

 

“Exercise Period” has the meaning set forth in Section 2.

 

“GP LLC Agreement” means the Limited Liability Company Agreement of the General
Partner, dated as of March 2, 2015, as amended by Amendments No.1 and No. 2.

 

“Holder” has the meaning set forth in the preamble.

 

“Junior Securities Deemed Outstanding” means, for each class of Junior
Securities (including Common Units), at any given time, the sum of (a) the
number of such class of Junior Securities actually Outstanding at such time,
plus (b) the number of such class of Junior Securities reserved for issuance at
such time under the stock option or other equity incentive plans approved by the
Board of Directors, regardless of whether such Junior Securities are actually
subject to outstanding Options at such time or whether any outstanding Options
are actually exercisable at such time, plus (c) the number of such class of
Junior Securities issuable upon exercise of any other Options (other than
Options described in clause (b) above) actually outstanding at such time, plus
(d) the number of such class of Junior Securities issuable upon conversion or
exchange of Convertible Securities actually outstanding at such time (treating
as actually outstanding any Convertible Securities issuable upon exercise of
Options actually outstanding at such time), in each case, regardless of whether
the Options or Convertible Securities are actually exercisable at such time,
less (e) the number of each class of Excluded Junior Securities.

 

“Original Issue Date” means the date hereof.

 

“Options” means any warrants or other rights or options to subscribe for or
purchase Junior Securities (excluding Excluded Junior Securities) or Convertible
Securities.

 

“Partnership Agreement” has the meaning set forth in the preamble.

 

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

 

“Warrant Units” has the meaning set forth in Section 3(b).

 

2

--------------------------------------------------------------------------------



 

2.                                      Term of Warrant.  Subject to the terms
and conditions hereof, the Holder of this Warrant may exercise this Warrant in
whole, but not in part, for the Warrant Units issuable hereunder as provided in
Section 3 at any time or from time to time during the period beginning on the
date hereof and ending on the later to occur of: (a) 5:00 p.m., Central Time, on
the seventh (7th) anniversary of the date hereof, or (b) 5:00 p.m., Central
Time, on the thirtieth (30th) calendar day following the date on which all of
the Outstanding Class C Preferred Units are redeemed by the Partnership (the
“Exercise Period”).  The Holder may not exercise this Warrant except during the
Exercise Period.

 

3.                                      Exercise of Warrant.

 

(a)                                 Exercise Procedure.  The Holder may cause
the Partnership to issue all of the Warrant Units issuable upon the exercise of
this Warrant during the Exercise Period.  The Holder may exercise this Warrant
only upon the surrender of this Warrant to the Partnership at its then principal
executive offices (or an indemnification undertaking with respect to this
Warrant in the case of its loss, theft or destruction), together with an
Exercise Agreement in the form attached hereto as Exhibit A (the “Exercise
Agreement”), duly completed (including specifying the number of Warrant Units to
be issued) and executed.  No purchase price shall be payable in connection with
the exercise of this Warrant.

 

(b)                                 Settlement of Warrant Units.  Upon the
Holder’s exercise of this Warrant, the Partnership shall deliver to the Holder,
subject to Section 3(c), a Certificate or Certificates representing a number of
each class of Junior Securities (including Common Units but excluding Excluded
Junior Securities) equal to ten percent (10%) of the Junior Securities Deemed
Outstanding for such class as of the Exercise Date (collectively, the “Warrant
Units”).

 

(c)                                  Delivery of Certificates.  Upon receipt by
the Partnership of the Exercise Agreement and surrender of this Warrant (in
accordance with Section 3(a)) the Partnership shall, as promptly as practicable,
and in any event within three (3) Business Days thereafter, execute (or cause to
be executed) and deliver (or cause to be delivered) to the Holder a Certificate
or Certificates representing the Warrant Units, as adjusted for fractional
units, if any, pursuant to Section 3(d).  Certificates shall be transmitted by
the Partnership’s transfer agent by crediting the account of the Holder’s prime
broker with The Depository Trust Company through its Deposit / Withdrawal at
Custodian system if the Partnership is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Exercise Agreement.  The Certificate or Certificates so delivered shall be, to
the extent possible, in such denomination or denominations as the exercising
Holder shall reasonably request in the Exercise Agreement and shall be
registered in the name of the Holder or, subject to compliance with Section 6
below, such other Person’s name as shall be designated in the Exercise
Agreement.  This Warrant shall be deemed to have been exercised and such
Certificate or Certificates of Warrant Units shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such Warrant Units for all
purposes, as of the Exercise Date.

 

3

--------------------------------------------------------------------------------



 

(d)                                 Fractional Units.  The Partnership shall not
be required to issue a fractional Warrant Unit upon exercise of any Warrant.  If
the exercise of this Warrant would result in the issuance of fractional Warrant
Units, then such fractional Warrant Unit shall be rounded to the nearest whole
Warrant Unit (with a fractional Warrant Unit equal to or greater than 0.5
Warrant Unit rounded to the next higher Warrant Unit).

 

(e)                                  Valid Issuance of Warrant and Warrant
Units; Payment of Taxes.  With respect to the exercise of this Warrant, the
Partnership hereby represents, covenants and agrees:

 

(i)                                     This Warrant is, and shall be upon
issuance, duly authorized and validly issued.

 

(ii)                                  All Warrant Units issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be, upon issuance,
and the Partnership shall take all such actions as may be necessary or
appropriate in order that such Warrant Units are, when issued, validly issued,
fully paid (to the extent required under applicable law and the Partnership
Agreement) and non-assessable (except as such nonassessability may be affected
by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act), issued free and
clear of all taxes, liens and charges (other than restrictions on transfer in
the Partnership Agreement or arising under applicable securities laws).

 

(iii)                               The Partnership shall take all such actions
as may be necessary to ensure that all such Warrant Units are, when issued,
issued without violation by the Partnership of any applicable law or
governmental regulation or any requirements of any domestic securities exchange
upon which Common Units may be listed at the time of such exercise (except for
official notice of issuance which shall be immediately delivered by the
Partnership upon each such issuance).

 

(iv)                              The Partnership shall use its reasonable best
efforts to cause the Warrant Units, when issued upon such exercise, to be listed
or admitted to trading on any domestic securities exchange upon which Common
Units are listed at the time of such exercise.

 

(v)                                 The Partnership shall pay all expenses in
connection with, and all taxes and other governmental charges that may be
imposed with respect to, the issuance or delivery of Warrant Units upon exercise
of this Warrant; provided, that the Partnership shall not be required to pay any
tax or governmental charge that may be imposed with respect to any applicable
withholding or the issuance or delivery of the Warrant Units to any Person other
than the Holder, and no such issuance or delivery shall be made unless and until
the Person requesting such issuance has paid to the Partnership the amount of
any such tax, or has established to the satisfaction of the Partnership that
such tax has been paid.

 

4

--------------------------------------------------------------------------------



 

(f)                                   Conditional Exercise.  Notwithstanding any
other provision hereof, if an exercise of this Warrant is to be made in
connection with a sale of the Partnership (pursuant to a merger, sale of units,
or otherwise), such exercise may at the election of the Holder be conditioned
upon the consummation of such transaction, in which case such exercise shall not
be deemed to be effective until immediately prior to the consummation of such
transaction or registered offering.

 

4.                                      Effect of Certain Events on Warrant
Units.

 

(a)                                 Adjustment to Warrant Units Upon
Reorganization, Reclassification, Consolidation or Merger. In the event of any
(i) capital reorganization of the Partnership, (ii) reclassification of
Partnership Interests (other than a change as a result of a unit dividend or
subdivision, split-up or combination of units), (iii) consolidation or merger of
the Partnership with or into another Person, (iv) sale of all or substantially
all of the Partnership’s assets to another Person or (v) other similar
transaction, in each case which entitles the holders of any class of Junior
Securities other than Excluded Junior Securities to receive (either directly or
upon subsequent liquidation) units, securities or assets with respect to or in
exchange for such class of Junior Securities (each such transaction, an
“Adjustment Transaction”), this Warrant shall, immediately after such Adjustment
Transaction, remain outstanding and shall thereafter, in lieu of or in addition
to (as the case may be) the number of Warrant Units then exercisable under this
Warrant, be exercisable for the kind and number of units or other securities or
assets of the Partnership or of the successor Person resulting from such
transaction to which the Holder would have been entitled upon such Adjustment
Transaction if the Holder had exercised this Warrant in full immediately prior
to the time of such Adjustment Transaction and acquired the applicable number of
Warrant Units then issuable hereunder as a result of such exercise (without
taking into account any limitations or restrictions on the exercisability of
this Warrant); and, in such case, appropriate adjustment (in form and substance
satisfactory to the Holder) shall be made with respect to the Holder’s rights
under this Warrant to insure that the provisions of this Warrant shall
thereafter be applicable, as nearly as possible, to any units, securities or
assets thereafter acquirable upon exercise of this Warrant. The provisions of
this Section 4(a) shall similarly apply to successive Adjustment Transactions.
The Partnership shall not effect any such Adjustment Transaction unless, prior
to the consummation thereof, the successor Person (if other than the
Partnership) resulting from such Adjustment Transaction, shall assume, by
written instrument substantially similar in form and substance to this Warrant
and satisfactory to the Holder, the obligation to deliver to the Holder such
units, securities or assets which, in accordance with the foregoing provisions,
such Holder shall be entitled to receive upon exercise of this Warrant.
Notwithstanding anything to the contrary contained herein, with respect to any
Adjustment Transaction contemplated by the provisions of this Section 4(a), the
Holder shall have the right to elect prior to the consummation of such
Adjustment Transaction, to give effect to the exercise rights contained in
Section 3 instead of giving effect to the provisions contained in this
Section 4(a) with respect to this Warrant.

 

(b)                                 Notices.  In the event:

 

5

--------------------------------------------------------------------------------



 

(i)                                     the Partnership shall authorize the
issuance to all holders of Common Units of rights, options or warrants to
subscribe for or purchase Common Units or of any other subscription rights or
warrants;

 

(ii)                                  the Partnership shall authorize the
distribution to all holders of Common Units of evidences of its indebtedness or
assets;

 

(iii)                               of a tender offer or exchange offer for
Common Units by the Partnership;

 

(iv)                              of the voluntary or involuntary dissolution,
liquidation or winding up of the Partnership; or

 

(v)                                 the Partnership proposes to consummate any
Adjustment Transaction.

 

then, and in each such case, the Partnership shall send or cause to be sent to
the Holder at least ten (10) days prior to the applicable expected effective
date for the event, or promptly in the case of events for which there is no
record date, by first-class mail, postage prepaid, a written notice stating
(x) the date as of which the holders of record of Common Units to be entitled to
receive any such rights, options, warrants or distribution are to be determined,
(y) the initial expiration date set forth in any tender offer or exchange offer
for Common Units and the amount per unit and character of such exchange
applicable to the Warrant and the Warrant Units, or (z) the date on which any
such Adjustment Transaction, tender offer, exchange offer, dissolution,
liquidation or winding up is expected to become effective or consummated, and
the date as of which it is expected that holders of record of Common Units shall
be entitled to exchange such units for securities or other property, if any,
deliverable upon such Adjustment Transaction, tender offer, exchange offer,
dissolution, liquidation or winding up. The failure to give the notice required
by this Section 4(b) or any defect therein shall not affect the legality or
validity of any distribution, right, option, warrant, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding up, or the vote upon
any action..

 

5.                                      Transfer of Warrant.  Subject to the
transfer conditions referred to in the legend endorsed hereon, this Warrant and
all rights hereunder are transferable, in whole or in part, by the Holder
without charge to the Holder, upon surrender of this Warrant to the Partnership
at its then principal executive offices with a properly completed and duly
executed Assignment in the form attached hereto as Exhibit B, together with
funds sufficient to pay any transfer taxes described in Section 3(e)(v) in
connection with the making of such transfer. Upon such compliance, surrender and
delivery and, if required, such payment, the Partnership shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new Warrant evidencing the portion of this Warrant, if any,
not so assigned and this Warrant shall promptly be cancelled.

 

6.                                      Holder Not Deemed a Unitholder;
Limitations on Liability.  Except as described in the Partnership Agreement or
the GP LLC Agreement, prior to the issuance to the Holder of the Warrant Units
to which the Holder is then entitled to receive upon the due exercise

 

6

--------------------------------------------------------------------------------



 

of this Warrant, the Holder shall not be entitled to vote or receive dividends
or distributions or be deemed the holder of any Limited Partner Interest for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, as such, any of the rights of a unitholder of the Partnership
or any right to vote, give or withhold consent to any partnership action
(whether any reorganization, issue of limited partner interests,
reclassification of limited partner interests, consolidation, merger, conveyance
or otherwise), receive notice of meetings, receive dividends, distributions or
subscription rights, or otherwise.  In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a unitholder
of the Partnership, whether such liabilities are asserted by the Partnership or
by creditors of the Partnership.  Notwithstanding this Section 6, (i) the
Partnership shall provide the Holder with copies of the same notices and other
information given to the unitholders of the Partnership generally,
contemporaneously with the giving thereof to the unitholders and (ii) the
Partnership shall not amend or modify its Partnership Agreement in a manner
adverse to any rights or benefits applicable to the Warrant Units thereunder.

 

7.                                      Replacement on Loss; Division and
Combination.

 

(a)                                 Replacement of Warrant on Loss.  Upon
receipt of evidence reasonably satisfactory to the Partnership of the loss,
theft, destruction or mutilation of this Warrant and upon delivery of an
indemnity reasonably satisfactory to it (it being understood that a written
indemnification agreement with an affidavit of loss of the Holder shall be a
sufficient indemnity) and, in case of mutilation, upon surrender of such Warrant
for cancellation to the Partnership, the Partnership, at its own expense, shall
execute and deliver to the Holder, in lieu hereof, a new Warrant of like tenor
and exercisable for an equivalent number of Warrant Units as the Warrant so
lost, stolen, mutilated or destroyed; provided, that, in the case of mutilation,
no indemnity shall be required if this Warrant in identifiable form is
surrendered to the Partnership for cancellation.

 

(b)                                 Division and Combination of Warrant. 
Subject to compliance with the applicable provisions of this Warrant as to any
transfer or other assignment which may be involved in such division or
combination, this Warrant may be divided or, following any such division of this
Warrant, subsequently combined with other Warrants, upon the surrender of this
Warrant or Warrants to the Partnership at its then principal executive offices,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the respective Holders or their agents
or attorneys.  Subject to compliance with the applicable provisions of this
Warrant as to any transfer or assignment which may be involved in such division
or combination, the Partnership shall at its own expense execute and deliver a
new Warrant or Warrants in exchange for the Warrant or Warrants so surrendered
in accordance with such notice.  Such new Warrant or Warrants shall be of like
tenor to the surrendered Warrant or Warrants and shall be exercisable in the
aggregate for an equivalent number of Warrant Units as the Warrant or Warrants
so surrendered in accordance with such notice.

 

8.                                      No Impairment.  The Partnership shall
not, by amendment of its Certificate of Limited Partnership or Partnership
Agreement, or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid

 

7

--------------------------------------------------------------------------------



 

or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but shall at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the Holder in order
to protect the exercise rights of the Holder consistent with the tenor and
purpose of this Warrant.

 

9.                                      Agreement to Comply with the Securities
Act; Legend.  The Holder, by acceptance of this Warrant, agrees to comply in all
respects with the provisions of this Section 9 and the restrictive legend
requirements set forth on the face of this Warrant and further agrees that such
Holder shall not offer, sell or otherwise dispose of this Warrant or any Warrant
Units to be issued upon exercise hereof except under circumstances that will not
result in a violation of the Securities Act.  All Warrant Units issued upon
exercise of this Warrant (unless registered under the Securities Act, any
applicable conditions for the removal of the legend are otherwise satisfied or
the legend is no longer necessary) shall be stamped or imprinted with a legend
in substantially the following form:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

10.                               Opinion of Counsel.  The Partnership shall
provide an Opinion of Counsel prior to the issuance of this Warrant, which shall
state that (i) the issuance of this Warrant solely in the manner contemplated
herein and the issuance of the Warrant Units upon exercise solely in the manner
contemplated herein and the applicable Warrant, as applicable, are registered
under the Securities Act or are exempt from the registration requirements of the
Securities Act; provided, however, that such counsel shall express no opinion as
to any subsequent sale or resale and (ii)  the Junior Securities issuable upon
exercise of this Warrant will, upon such issuance, be validly issued, fully paid
(to the extent required under applicable law and the Partnership Agreement) and
non-assessable.

 

11.                               Covenants of the Partnership.

 

(a)                                 Warrant Register.  The Partnership shall
keep and properly maintain at its principal executive offices books for the
registration of the Warrant and any transfers thereof.  The Partnership may deem
and treat the Person in whose name the Warrant is registered on such register as
the Holder thereof for all purposes, and the Partnership shall not be affected
by any notice to the contrary, except any assignment, division, combination or
other transfer of the Warrant effected in accordance with the provisions of this
Warrant.

 

8

--------------------------------------------------------------------------------



 

(b)                                 Rule 144A(d)(4) Information.  For so long as
the Warrant or Warrant Units remain outstanding and constitute “restricted
securities” under Rule 144, the Partnership will make available upon request to
any prospective transferee of the Warrant or Warrant Units or beneficial owner
of Warrant or Warrants Units in connection with any transfer thereof the
information required by Rule 144A(d)(4) under the Securities Act; provided that
such information shall be deemed conclusively to be made available pursuant to
this Section 11(c) if the Partnership has filed such information with the
Commission via its Electronic Data Gathering, Analysis and Retrieval System and
such information is publicly available on such system.

 

(c)                                  Tax Treatment.

 

(i)                                     Solely for U.S. federal, state and local
tax purposes, including maintaining Capital Accounts pursuant to Section 5.3 of
the Partnership Agreement and allocations pursuant to Section 6.1 and
Section 6.2 of the Partnership Agreement, the Partnership shall treat the
Warrant as exercised and the Holder as the holder of the Warrant Units issuable
upon exercise of the Warrant (x) on the Original Issue Date, and (y) at each
time during the Exercise Period ending on the Exercise Date if an actual
exercise pursuant to Section 3 at such time would result in additional Warrant
Units being issued in excess of Warrant Units deemed issued pursuant to (x).

 

(ii)                                  Pursuant to Section 5.3 of the Partnership
Agreement and in connection with the issuance of the Warrant, the Partnership
will make an adjustment to the Capital Accounts of the Partnership’s partners
and the Carrying Values of the Partnership’s properties in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and proposed Treasury
Regulation Section 1.704-1(b)(2)(iv)(f)(5)(v).

 

(iii)                               Each Warrant Unit deemed issued pursuant to
this Section 11(c) shall have  an initial Capital Account balance equal to the
Per Unit Capital Amount of a Junior Security of the same class or series of
Partnership Interests (other than a Warrant Unit) then Outstanding.

 

12.                               Notices.  All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient; or
(d) on the third (3rd) day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid.  Such communications must be
sent to the respective parties at the addresses indicated below (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 12).

 

9

--------------------------------------------------------------------------------



 

If to the Partnership:

 

Sanchez Midstream Partners LP

1000 Main Street, Suite 3000

Houston, TX 77002

Attention: Chief Financial Officer

Email: cward@sanchezmidstream.com

 

with a copy to (which shall not constitute notice):

 

Hunton Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, TX 77002

Attention: Philip Haines

Email: phaines@huntonak.com

 

If to the Holder:

 

Stonepeak Infrastructure Partners

55 Hudson Yards, 550 W. 34th St., 48th Floor

New York, NY 10001

Attention: Adrienne Saunders, General Counsel

Email: saunders@stonepeakpartners.com

 

with a copy to (which shall not constitute notice):

 

Sidley Austin LLP

1000 Louisiana Street, Suite 5900

Houston, TX 77002

Attention: Tim Chandler

Email: tim.chandler@sidley.com

 

13.                               Cumulative Remedies.  Except to the extent
expressly provided in Section 6 to the contrary, the rights and remedies
provided in this Warrant are cumulative and are not exclusive of, and are in
addition to and not in substitution for, any other rights or remedies available
at law, in equity or otherwise.

 

14.                               Equitable Relief.  Each of the Partnership and
the Holder acknowledges that a breach or threatened breach by such party of any
of its obligations under this Warrant would give rise to irreparable harm to the
other party hereto for which monetary damages would not be an adequate remedy
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, the other party hereto shall, in addition to any
and all other rights and remedies that may be available to it in respect of such
breach, be entitled to seek equitable relief, including a restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction.

 

15.                               Entire Agreement.  This Warrant, together with
the Partnership Agreement, constitutes the sole and entire agreement of the
parties to this Warrant with respect to the subject

 

10

--------------------------------------------------------------------------------



 

matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.  In the event of any inconsistency between the statements in the
body of this Warrant and the Partnership Agreement, the statements in the body
of this Warrant shall control.

 

16.                               Successor and Assigns.  This Warrant and the
rights evidenced hereby shall be binding upon and shall inure to the benefit of
the parties hereto and the successors of the Partnership and the successors and
permitted assigns of the Holder.  Such successors and/or permitted assigns of
the Holder shall be deemed to be a Holder for all purposes hereunder.

 

17.                               No Third-Party Beneficiaries.  This Warrant is
for the sole benefit of the Partnership and the Holder and their respective
successors and, in the case of the Holder, permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever, under or
by reason of this Warrant.

 

18.                               Headings.  The headings in this Warrant are
for reference only and shall not affect the interpretation of this Warrant.

 

19.                               Amendment and Modification; Waiver.  Except as
otherwise provided herein, this Warrant may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.  No waiver
by the Partnership or the Holder of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving.  No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

20.                               Severability.  If any term or provision of
this Warrant is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Warrant or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

21.                               Governing Law.  This Warrant shall be governed
by and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than those of the State
of Delaware. Any action against any party relating to the foregoing shall be
brought in any federal or state court of competent jurisdiction located within
the State of Delaware, and the parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
State of Delaware over any such action. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any

 

11

--------------------------------------------------------------------------------



 

such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

22.                               Waiver of Jury Trial.  Each party acknowledges
and agrees that any controversy which may arise under this Warrant is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Warrant or the
transactions contemplated hereby.

 

23.                               Counterparts.  This Warrant may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.  A signed copy of
this Warrant delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Warrant.

 

24.                               No Strict Construction.  This Warrant shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Partnership has duly executed this Warrant on the
Original Issue Date.

 

 

SANCHEZ MIDSTREAM PARTNERS LP

 

 

 

By:

Sanchez Midstream Partners GP LLC,
its general partner

 

 

 

 

 

By:

/s/ Charles C. Ward

 

 

Charles C. Ward

 

 

Chief Financial Officer

 

Signature Page to Warrant Exercisable for Junior Securities

 

--------------------------------------------------------------------------------



 

 

Accepted and agreed,

 

 

 

STONEPEAK CATARINA HOLDINGS LLC

 

 

 

By:

STONEPEAK INFRASTRUCTURE FUND (ORION AIV) LP, its managing member

 

 

 

By:

STONEPEAK ASSOCIATES LLC, its general partner

 

 

 

By:

STONEPEAK GP HOLDINGS LP, its sole member

 

 

 

By:

STONEPEAK GP INVESTORS LLC, its general partner

 

 

 

By:

STONEPEAK GP INVESTORS MANAGER LLC, its managing member

 

 

 

By:

/s/ Jack Howell

 

Name:Jack Howell

 

Title:Senior Managing Director

 

Signature Page to Warrant Exercisable for Junior Securities

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

SANCHEZ MIDSTREAM PARTNERS LP
EXERCISE AGREEMENT

 

To [Name]:

 

The undersigned hereby irrevocably elects to exercise the right represented by
the within Warrant (“Warrant”) for, and to receive thereunder by the surrender
of this Warrant, Junior Securities (“Warrant Units”) provided for therein, and
requests that certificates for the Warrant Units be issued as follows:

 

Name:                   

 

Address:                   

 

Federal Tax or Social Security No.:                   

 

and delivered by

(certified mail to the above address, or

 

 

 

(electronically (provide DWAC

 

Instructions:               ), or

 

 

 

(other                ) (specify):.

 

Dated:                 ,

 

Note: The signature must correspond with the name of the Holder as written on
the first page of this Warrant in every particular, without alteration or
enlargement or any change whatever, unless this Warrant has been assigned.

 

Signature:

 

Name (please print)

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

Federal Identification or Social Security No.

 

 

 

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

SANCHEZ MIDSTREAM PARTNERS LP
ASSIGNMENT

 

For value received [•] hereby sells, assigns and transfers unto [•] the within
Warrant, together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint attorney, to transfer said Warrant on the
books of the within-named Partnership, with full power of substitution in the
premises.

 

Date:

 

 

 

 

Signature:

 

 

 

Note: The above signature must correspond with the name as written upon the face
of this Warrant in every particular, without alteration or enlargement or any
change whatever.

 

B-1

--------------------------------------------------------------------------------